DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2017/005197, filed 02/13/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016-026200, filed on 02/15/2016 in Japan.

Status of the Claims
Claims 1-13 and 15-18 are pending; claims 1-13, 15 and 16 are amended; claims 17 and 18 are newly recited; claims 15 and 16 are withdrawn; and claim 14 is canceled. Claims 1-13, 17 and 18 are examined below. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 10/07/2021 has been considered, initialed and is attached hereto.


Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takayama et al. is withdrawn in response to Applicant’s amendments to the claims (the claims, as amended, are limited to dystrophin). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as amended recite “a dystrophin protein” instead of “dystrophin protein” (see claims 1-13, 17 and 18); the recitation of “a” before “dystrophin protein” suggests that there is more than one dystrophin protein. Specifically “a dystrophin protein” suggests a genus of dystrophin protein. As such, the claims are indefinite because it is not clear what is encompassed by “a dystrophin protein”; for example, it is not clear if the claims are limited to any particular 
Additionally, the limitation “dystrophin protein related to a genetic disease” is considered indefinite claim language because it suggests there are other dystrophin protein, for example dystrophin protein species encompassed by the genus that are not related to a genetic disease. As such, that metes and bounds of the claim limitation are not unclear in terms of exactly what is and is not encompassed by the claimed invention, since there appears to be only one “dystrophin protein” (and not more than one). For example it is not clear what would be considered a dystrophin protein related to a genetic disease as compared to a dystrophin not related to a genetic disease (it is not clear how these species would be structurally different, or what they are). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101 (see updated guidance, MPEP 2106). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claim recites “calculating a quantity of the dystrophin protein contained in the biological sample based on (a) a standard curve prepared with a plurality of standard samples comprising a standard dystrophin protein of different concentration from each other and electrochemiluminescence levels thereof  and (b) the measured electrochemiluminescence level of the protein contained in the biological sample” (claim 10). 
Calculating the quantity of dystrophin based on a stand curve and the measured level, i.e. by comparing the measured level from the biological sample to the levels of a standard protein in a standard curve (to a standard curve prepared with standards of different concentration) amounts 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", for example such limitations which amount to collecting and comparing of known information as in Classen, and the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
	The recited standard curve itself also constitutes abstract ideas (a standard curve being itself a mathematical concept in that it is a graph/plot generated using known concentrations/amounts of a protein).
Step 2A, Prong 2
The above discussed “calculating step” as amended still comprises the use of a standard curve to determine quantity of the protein in the biological sample, and as amended is insufficient to integrate into a practical application because this step does itself corresponds a judicial exception and not a practical application thereof. 
	In addition to the indicated judicial exception (the abstract idea as indicated), the claim encompasses steps of solubilizing the protein from the biological sample (claim 6, solubilizing with a surfactant and a reducing agent, diluting the solubilized sample) and performing the binding assay (claim 1, namely an antigen binding step, binding protein related to a genetic disease with a capture antibody, binding detection antibody that recognizes the protein with the captured protein and capture antibody, detection antibody coupled to a luminescent metal 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Furthermore, the above discussed solubilizing step and binding assay steps which amount to extra-solution activity necessarily performed in order to gather the data, also do not add significantly more to the judicial exception. As previously indicated, these additional steps are recited at a high level of generality. 
Although the detection of dystrophin protein is performed using antibodies/antibody binding methods, namely an ECL immunoassay, no particular or specific antibody is set forth. Furthermore, as is supported by Wang, chemiluminescence, electroluminescence and electrochemiluminescence (ECL) detection methods at the time were recognized in the art as attractive means for quantifying antigens and antibodies in a biological sample. In particular, see Wang, it was known to those of ordinary skill in the art, that due to their thermal, chemical and photochemical stability, their intense emission and long lifetimes, ruthenium transition metals are favored ECL labels in the art, see teaching a common organometallic complex used includes tris-bipyridine ruthenium (II), indicated as a commercially available reagent (see Wang at col. 16, lines 10 to 39). ECL based antibody binding methods were well known, and used in the art. 
Given that ECL based antibody binding methods for the quantification of proteins (including proteins related to genetic diseases) were well known in the clinical assay art at the time, the measurement of such a protein as claimed fails to go beyond routine and conventional activity, and fails to impose meaningful limits on the claims scope. 
This is similarly the case regarding the solubilizing steps, in particular it was well known, routine and conventional in the assay art to perform pre-solution activity, solubilizing a protein from a biological sample using a combination of a surfactant and a reducing agent. For example, see as cited in more detail below, Ishikawa (Ishikawa et al., Quantitative Estimation of Dystrophin Protein: A sensitive and Convenient “Two-Antibody Sandwich” ELISA, Tohoku J. Exp. Med., 180, (1996), p. 57-63), at pages 58-59, who teach preparation of a protein for detection by solubilizing the protein from sample such as a muscle tissue specimen using SDS and a reducing agent. Similarly see Seiki et al., US PG Pub No. 2010/0112709A1, teaching muscle tissue derived protein extraction comprising a buffer containing a surfactant and a reducing agent (para [0029]). Also Watanabe, Novel ELISA for the detection of raw and processed egg using extraction buffer containing surfactant and a reducing agent, Journal of Immunological Methods, 300, (2005), p. 115-123, the reference making it known to those of 
In view of the above cited evidence, the ordinarily skilled artisan would appreciate the steps pertaining to the solubilization of protein from sample, as well as the two antibody ECL binding assay steps as encompassed by claims 1 and 6, either alone or in combination, do not add any feature that is more than well-understood, purely conventional or routine in the field of biochemical assay methodologies. 
Recited at this level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in these steps that distinguishes them from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed. See also MPEP 2106.05(g). 
The combination of steps performed to gather the data (solubilization steps and the assay binding steps) are not performed in an unconventional way, such to provide an “inventive concept” under step 2B.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6-9, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Quantitative Estimation of Dystrophin Protein: A sensitive and Convenient “Two-Antibody Sandwich” ELISA, Tohoku J. Exp. Med., 180, (1996), p. 57-63 in view of Wang, US Patent No. 7,749,772 B1.
Ishikawa et al. teach a two antibody sandwich ELISA for the detection of dystrophin protein (see abstract), in particular see the reference teach performing an antigen binding step of binding the protein dystrophin ( a protein related to a genetic disease) with a capture antibody (an antibody that recognizing a first region) for the protein, detecting the bound protein at the capture protein with a detection antibody for a different (second) region of the protein, the detection antibody labeled with a label, measuring the detection antibody by measuring signal level generated (see end of page 58 to page 59).
See Ishikawa teach detection by color development, see alkaline phosphatase substrate kit.
Ishikawa fails to teach detection antibody labeled with a luminescent metal complex, detection performed by measuring an electrochemiluminescence level generated by electrochemical stimulation of the luminescent metal complex.
Wang et al. teach chemiluminescence, electroluminescence and electrochemiluminescence (ECL) detection methods as attractive means for quantifying antigens and antibodies in a biological sample. Wang et al. teach due to their thermal, chemical and photochemical stability, their intense emission and long lifetimes, ruthenium transition metals are favored ECL labels in the art, see teaching a common organometallic complex used includes 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa et al. with the teaching of Wang such to substitute the luminescence based alkaline phosphatase label for the commercially available ECL label of Wang, namely the commercially available ruthenium metal complex label, as a simple substitution of one luminescence detection based method for another. In particular, the prior art differs from the claimed invention only in terms of the detection/label. Both detection systems, and the labels used for the type of luminescent based detection, were known to those of ordinary skill in the art at the time. One of ordinary skill could have substituted one known system/label for the other, and the results of the substitution would have been predictable. 
Even further, the ordinary skilled artisan would have been motivated to have modified the detection system/label to the ECL based ruthenium metal complex as taught by Wang because the art recognized this type of label as favorable as a result of its thermal, chemical and photochemical stability, and because the label’s art recognized intense emission and long lifetime, thereby improving detection. One of ordinary skill would have a reasonable expectation of success because this type of luminescence based detection was recognized as a suitable attractive means for quantifying antigens and antibodies in biological samples (Wang).
Regarding claim 4, see Ishikawa teach capture antibody specific for the C-terminus and at least one detection antibody for the N-terminus (page 59, para 2).
Regarding claim 6, see Ishikawa teach preparing sample in a buffer (solubilizing the dystrophin protein for assay) with a solution that reads on the solubilizing solution as claimed, 
Regarding claim 7, see Ishikawa at page 58, last paragraph, the sample comprises cells or tissue (biological sample) derived from muscle (Applicant’s elected species, see above).
Regarding claim 8, see as cited above Ishikawa teach an SDS, and anionic surfactant.
Regarding claim 9, see Ishikawa citation at page 58, the dilution buffer (sample buffer used for dilution) comprising the non-ionic surfactant, Triton-X 100. 
Regarding claim 12, see Ishikawa teach detection of the detection antibody with secondary labeled antibody (biotin-labeled goat anti-mouse IgG2). As such, the combination of the cited art addresses the claim (would result in labeled secondary antibody, labeled with the luminescent metal complex of Wang, that binds the detection antibody).
Regarding claims 17 and 18, the claims recite “wherein the method detects the dystrophin protein in an amount of at least 0.0001 fmol/µL” and (in a range from 0.0001 fmol/µL to 0.04 fmol/µL). The newly recited limitations appear to be directed to a property of the claimed assay method, which appears to be a result of the use of ECL (see for example, the original specification, at para [0010], “measurement with excellent sensitivity, trueness, and precision is enabled by utilizing electrochemiluminescence (ECL) in measurement of proteins related to genetic disease”. As indicated in detail previously above, the combination of the cited art is teaching a method comprising steps and reagents (antibodies to different regions of dystrophin, detected by ECL using a label that is a luminescent metal complex) that are indistinguishable from that which is claimed. Considering the combination of the prior art is teaching the same . 

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. and Wang as applied to claim 1 above, and further in view of Cheng et al., US PG Pub No. 2009/0311668A1.
	 Regarding the species of capture/detection antibody, although Ishikawa specifically disclose the use of monoclonal antibodies for their sandwich ELISA technique, see also they acknowledged other groups using combinations of monoclonal and polyclonal (page 61, para 1).
	Ishikawa’s method fails to teach capture/detection antibody combination that is monoclonal (capture)/polyclonal (detection) (claim 2); and fails to teach capture/detection antibody that is a combination of polyclonal (capture) /monoclonal (detection) (claim 3).
	See however, it was well known in the art to select either combination, as is supported by Ishikawa’s acknowledgement of other groups combining the use of monoclonal/polyclonal antibodies for capture and detection, as well as by the teaching of Cheng et al. at para [0065]. Cheng teach, regarding performing ELISA, the artisan can select either monoclonal or polyclonal antibodies as capture and detection antibodies (for example, see Cheng teach selecting combinations to increase sensitivity). 
	It would have been prima facie obvious to one having ordinary skill in the art to have used either monoclonal antibody as capture and polyclonal antibody as detection antibody, or 
	Regarding claim 5, see as cited previously above, Ishikawa teach relying on antibodies that target the different terminal ends of the protein (C-terminal and N-terminal regions), and further it would have been obvious to have selected either arrangement of capture/detection antibody. One of ordinary skill would have a reasonable expectation of success because the modification would still rely on antibodies targeting different epitopes of the same protein.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. in view of Wang as applied to claim 6 above, and further in view of Fagerhol et al., US PG Pub No. 2011/0312922A1.
Ishikawa et al. and the cited art teach a method substantially as claimed; however, the reference fails to teach a calculation step, calculating quantity present in the sample based on a standard curve of concentration and ECL level of a standard protein (claim 10); and further wherein the standard protein is the full length protein or a portion thereof (claim 11).
	However, it is well-known/common in the prior art to perform an ELISA and compare the results obtained with the results of a standard curve produced using known amounts of the protein. See for example Fagerhol et al., showing an exemplary standard curve at Figure 5 (a 
	It would have been prima facie obvious to one having ordinary skill in the art to have calculated quantity (concentration) based on comparison to a standard curve produced using known amounts of the protein as an obvious matter of applying a known technique for its known purpose, in particular such to allow concentration determination in a sample that is unknown. It was well known in the art at the time to rely on a standard curve for quantifying an unknown amount of target in a sample (Fagerhol). One of ordinary skill in the art would have recognized that applying the known technique would have yielded the predictable results and resulted in approximate determination of concentration of the unknown level of the protein. One would have a reasonable expectation of success using a well-known assay technique for determining analyte quantity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. in view of Wang as applied to claim 1 above, and further in view of Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, Chapter 14 (59 pages).
Ishikawa et al. and Wang teach a method substantially as claimed; however, Ishikawa fails to teach a step of immobilizing an immobilizing secondary antibody recognizing the capture 
It is well known in the art that different binding geometries are available to be adopted for particular applications (see Harlow & Lane at page 599); in particular see for example, assays can comprise an antibody to bind and immobilize a capture antibody (immobilizing an immobilizing secondary antibody recognizing the capture antibody).
It would have been further prima facie obvious to one having ordinary skill in the art to have implemented a secondary antibody immobilizing step, immobilizing the capture antibody by binding to a secondary antibody that recognizes the capture antibody as an obvious matter of design choice, selecting the particular assay geometry from a finite list of possible solutions (see for example, as shown by Harlow). In particular, the prior art supports that a practitioner can rely on a particular assay geometry, including for example a capture antibody that is immobilized by way of a secondary immobilized antibody, selected from a finite number of possible antibody arrangements (see for example as shown in Harlow as cited). It does not appear that selection of any particular arrangement would modify the operation of the assay such to render it unusable, it would be expected that whether the capture antibody be immobilized directly or be immobilized by way of a secondary antibody immobilization step, one would have a reasonable expectation of success using the capture antibody to bind and detect.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive for the following reasons:

However, Applicant’s argument is not persuasive because, regarding Prong 2 step 2B of the analysis, ECL immunoassay technique for detection of proteins (generally) was considered well known, routine and conventional (see the rejection set forth above, for reference to the specific evidence supportive of this position). The active method steps themselves for the detection of a protein target analyte in a biological sample represent well understood, routine and conventional immunoassay activity. Limiting the steps to the detection of the protein dystrophin fails to result in a technical advancement or improvement, particularly considering two antibody immunoassay detection methods to detect dystrophin were also routine and conventional in the assay art at the time (e.g., as is supported by evidence that is Ishikawa). 
Regarding remarks and the analysis under 35 U.S.C. 101 at prong 2 step 2A, it is maintained that all the claimed elements, whether routine and conventional or not, have been evaluated to determine if they amount to a practical application of the judicial exception. In the present case, none of the additionally recited elements further apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception (see further MPEP 2106.04 and 2106.05). See the pending rejection as detailed above, the claimed elements (in addition to the judicial exception) were first considered under step 2A, and then further evaluated under step 2B regarding whether or not they amount to significantly more than then claimed invention.  

Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 9-12), Applicant argues the claim as amended is directed to a measurement method for a dystrophin protein, that the claims are now limited to binding to dystrophin (remarks page 9). Applicant argues that binding dystrophin with two antibodies at different regions and detecting the ECL level, a small amount of the dystrophin protein can be detected with excellent sensitivity, trueness, and precision (citing paras [0009]-[0010] and the Examples, for example table 7 of example 3 on page 38 of the present specification) (remarks page 9). 
However, the combination (Ishikawa in view of Wang) is teaching method steps and reagents consistent with that presently claimed, namely is teaching a two antibody (where antibodies bind different regions) binding and detection by ECL.  It would be expected that since the combined cited prior art is teaching the same method and the same reagents, it would similarly be capable of achieving the same sensitivity and precision as argued by Applicant. As cited in detail previously and above, see Wang et al. teach due to their thermal, chemical and photochemical stability, their intense emission and long lifetimes, ruthenium transition metals are favored ECL labels in the art; considering the superiority of these labels (in particular their intense emission and long lifetimes) it is not unexpected that these labels would be capable of high sensitivity and precision when detecting small amounts of targeted analyte. 
Applicant disagrees however (remarks page 9-10) that it would have been obvious to have modified the technique of Ishikawa with the technique of Wang, in particular Applicant 
However, this argument is not persuasive because two antibody binding techniques for detection of dystrophin (like that of Wang which is demonstrated for tetrahydrocannabinol) was previously recognized in the art for the specific purpose of dystrophin. Ishikawa merely differs from the claimed invention by way of the detection technique, namely Ishikawa fails to teach the detection antibody labeled with a luminescent metal complex. Although the reference differs in terms of the label, Ishikawa supports that two antibody binding immunoassays for detection of dystrophin are available and realized by those skill in the art (i.e., dystrophin is detectable by binding two different antibodies in an immunoassay format, it was not unexpected that a double antibody immunoassay is useful for its detection).
Although Wang teach detection of tetrahydrocannabinol, it is also the case that Wang more generally teach electroluminescence and electrochemiluminescence (ECL) detection methods are attractive means for quantifying antigens and antibodies in a biological sample (col. 16, lines 14-17, Wang directly disclose this knowledge). Wang et al. specifically states advantages of these labels, in particular Wang teach due to their thermal, chemical and photochemical stability, their intense emission and long lifetimes, more importantly, regarding motivation to use ECL label that is a ruthenium transition metals, Wang teach ruthenium are favored ECL labels in the art, see teaching a common organometallic complex used includes tris-bipyridine ruthenium (II), indicated as a commercially available reagent (see Wang at col. 16, lines 10 to 39).
Given the motivation as provided by Wang, it is maintained that the modification would have been obvious to one having ordinary skill in the art. Further because Wang teach ruthenium transition metals are favored labels, arguments at remarks page 10, that Wang teach ECL as one of the candidate methods, is not persuasive. 
Applicant further argues that Wang does not disclose or suggest that measuring dystrophin protein with ECL can improve a sensitivity of the measuring in the measuring of a dystrophin in the presence of SDS as in the sample of Ishikawa, however this argument is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is not the case that the cited art needs to provide a motivation that is consistent with Applicant’s asserted advantage(s). However, the prior art does teach the ECL labels as having intense emission, so such an additional advantage (improved sensitivity) is not unexpected. 
At remarks pages 11-12, Applicant further argues that the additionally cited references (cited as addressing the dependent claim limitations) fail to further remedy the above deficiencies as asserted by Applicant. However, this argument is not persuasive for the reasons as discussed in detail above (in particular Ishikawa in view of Wang is considered to address the independent claim limitations for the reasons as indicated above).
For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641